Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond J. Chew on June 8, 2022.
The application has been amended as follows: 
CLAIMS
1. (Currently amended) A horizontal supercritical fluid foaming autoclave [[with]] comprising an internal stirring device, and an end cover; wherein the stirring device comprises sealed end of the autoclave body, a stirring shaft of the stirring driver passes through the autoclave body and extends into the interior of the autoclave body, the stirring shaft is connected with the stirring paddle located inside the autoclave body, and high-pressure self-tightening sealing is realized between the stirring driver and the sealed end of the autoclave body by a first sealing ring;
wherein the stirring driver is mounted eccentrically from an axis of the autoclave body.
3. (Currently amended) The horizontal supercritical fluid foaming autoclave 
4. (Currently amended) The horizontal supercritical fluid foaming autoclave 
5. (Currently amended) The horizontal supercritical fluid foaming autoclave 
6. (Currently amended) The horizontal supercritical fluid foaming autoclave 
7. (Currently amended) The horizontal supercritical fluid foaming autoclave 
8. (Currently amended) The horizontal supercritical fluid foaming autoclave 
9. (Currently amended) The horizontal supercritical fluid foaming autoclave 
10. (Currently amended) The horizontal supercritical fluid foaming autoclave 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774